Rothrock, J.
(dissenting). — The defendants are the only parties interested in the real estate in question. They offered to pay all obligations against the estate and retain the property, and they actually deposited in court a sum of money sufficient to satisfy all claims filed and all costs, including the fees due to the executor. The sale of the land had not been approved, and the executor had no real interest in the controversy. It is no prejudice to him. to disapprove and set aside the sale. He knew before the sale that the defendants did not want the land sold. With this knowledge he proceeded to make a private sale, upon what should be regarded as very insufficient notice. Both of the defendants testified that the sale was made without their knowledge, which is not denied by the executor. In view of all these facts, *177and the general scope and power given to the district court in probate matters, it seems to me that the order of the court should not be disturbed, and that, instead of forcing these defendants to acquiesce in a sale to which they object, the executor should be ordered to consult with them as to purchase price before consummating any sale. It may be that the court was of opinion that the real estate market was such that a sale should not be forced at the 'present time. If so, this was a good reason why the sale should not be approved; and another reason, and a very good one, was tljat the purchasers, or one of them, was active as a witness in endeavoring to have the sale approved.